 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,     )               CASE NO. 2:16-cr-00480-CAS - 1
                                   )
11             Plaintiff,          )
          v.                       )               FINAL REVOCATION OF
12                                 )               SUPERVISED RELEASE AND
     ANDRANIK KAZARYAN,            )               JUDGMENT
13                                 )
               Defendant.          )
14                                 )
     _____________________________ )
15

16         On October 28, 2019, this matter came before the Court on Petition on Probation and
17   Supervised Release originally filed on October 21, 2019. Government counsel, Hava Mirell
18   and Julia Choe, the defendant and his retained attorney, Armen Shaghzo, were present. The
19   U.S. Probation Officer, Arpa Aghajani, was also present.
20         The defendant admitted the allegation, in violation of his supervised release, as stated
21   in the Petition filed on October 21, 2019. The Court finds that the defendant is in violation
22   of the terms and conditions of his supervised release imposed on October 21, 2019.
23         IT IS ORDERED AND ADJUDGED, upon the findings of the Court, the defendant’s
24   supervised release is hereby revoked and reinstated, with the following added conditions:
25   •     The defendant shall participate for a period of eleven (11) months in location monitoring.
26         The defendant shall pay all costs for the location monitoring, if the Probation Officer
27         determines the defendant has the ability to pay; and
28   ///
 1   •    The previously imposted condition of Residential Rehabilitation Center (RRC), is hereby
 2        removed.
 3       IT IS FURTHER ORDERED that the Clerk deliver a copy of this judgment to the
 4 United States Marshal or other qualified officer and that said copy shall serve as the

 5 commitment of defendant.

 6

 7 FILE/DATED:        October 28, 2019
                                                 ______ ____________ ______________
 8                                               CHRISTINA A. SNYDER
                                                 UNITED STATES DISTRICT JUDGE
 9
                                                 KIRY K. GRAY
10                                               CLERK OF COURT
11

12                                               By: ___/S/_________________________
                                                   Catherine M. Jeang, Deputy Clerk
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
